Exhibit 10.47

 

CROSS-COLLATERAL AGREEMENT

 

This agreement is entered into this 1st day of De6ember, 2003 by and among Wells
Fargo Business Credit, Inc. (“WFBCI”), Information Systems Consulting
Corporation (“ISCC”), Management Alliance Corporation (“MAGIC”), Texcel
Services, Inc.  (“‘Texcel”) and Datatek Group Corporation (“Datatek”) (together,
ISCC, MAGIC, Texcel and Datatek are referred to herein as the “Affiliates”).

 

Recitals

 

A.                                   WFBCI and each of the Affiliates are
parties to respective Account Purchase Agreements all dated December 1, 2003
(individually, the “Account Purchase Agreement” and, together, the “Account
Purchase Agreements.”).

 

B.                                     Pursuant to the Account Purchase
Agreements, WFBCI has a security interest in the assets of each of the
Affiliates.

 

C.                                     The Affiliates are related to each other
through the common ownership of each Affiliate by Diversified Corporate
Resources Group, Inc.

 

F.                                      Each of the Affiliates desires to sell
accounts receivables to WFBCI pursuant to the Account Purchase Agreements.

 

G.                                     Before doing further business with any of
the Affiliates, WFBCI requires that the Affiliates agree that the collateral
given to secure each Affiliate’s obligations to WFBCI also act as collateral for
the obligations of the other Affiliates and that a default under one Affiliate’s
Account Purchase Agreement be deemed to be a default under an of the Affiliate
Account Purchase Agreement.

 

Agreement

 

In consideration of the foregoing, and other good and valuable consideration the
sufficiency and receipt of which is hereby acknowledged, the parties agree as
follows:

 

1.                                       Each Affiliate agrees that the security
interest granted in its respective Account Purchase Agreement shall secure the
repayment of all obligations due to WFBCI under all of the Account Purchase
Agreements.

 

2.                                       Each Affiliate agrees that in the event
of default under any of the Account Purchase Agreement shall be a default under
all of the Account Purchase Agreement and in such event WFBCI shall have the
right to proceed against the collateral granted under any or all of the Account
Purchase Agreements in its discretion.

 

--------------------------------------------------------------------------------


 

3.                                       Each affiliate acknowledges and agrees
that providing for these cross-collateralization and cross-default provisions
inures to the individual benefit of each Affiliate.

 

4.                                       The Affiliates agree to provide WFBCI
such further documentation as it might request in order to perfect its rights
hereunder.

 

5.                                       Except as specifically provided herein,
each Account Purchase Agreement shall control the relationship between WFBCI and
each Affiliate and the terms hereof shall be incorporated therein by -reference.

 

6.                                       This agreement shall remain in effect
as long as there remain any obligations due or potentially due to WFBCI under
any of the Account Purchase Agreements.

 

In witness whereof, this agreement is entered into as of the date first set
forth above.

 

Wells Fargo Business Credit, Inc.

 

By:

/S/ Kim Lehigh

 

Title: VICE PRESIDENT

 

Information Systems Consulting Corp.

 

By:

J. Michael Moore

 

Title:

 

Management Alliance Corporation

 

By:

J. Michael Moore

 

Title:

 

Texcel Services, Inc.

 

By:

J. Michael Moore

 

Title:

 

Datatek Group Corporation

 

By:

J. Michael Moore

 

Title:

 

--------------------------------------------------------------------------------